[Cite as State v. Bowshier, 2022-Ohio-3454.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                        CLARK COUNTY

 STATE OF OHIO                                       :
                                                     :
         Plaintiff-Appellee                          :   Appellate Case Nos. 2022-CA-14,
                                                     :   2022-CA-15 and 2022-CA-16
 v.                                                  :
                                                     :   Trial Court Case Nos. 2021-CR-444,
 HEATHER BOWSHIER                                    :   2021-CR-633 and 2021-CR-825
                                                     :
         Defendant-Appellant                         :   (Criminal Appeal from
                                                     :   Common Pleas Court)

                                                ...........

                                                OPINION

                           Rendered on the 30th day of September, 2022.

                                                ...........

IAN A. RICHARDSON, Atty. Reg. No. 0100124, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

KIRSTEN KNIGHT, Atty. Reg. No. 0080433, P.O. Box 137, Germantown, Ohio 45327
     Attorney for Defendant-Appellant

                                               .............




WELBAUM, J.
                                                                                         -2-




       {¶ 1} Defendant-Appellant, Heather Bowshier, appeals from her convictions in

three separate cases. After pleading guilty in all three cases and being sentenced to a

total of 36 months in prison, Bowshier filed notices of appeal in each case.            We

consolidated the three cases on March 9, 2022.

       {¶ 2} On June 1, 2022, Bowshier’s counsel filed a brief under the authority of

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), indicating that

there were no issues with arguable merit to present on appeal. Counsel raised one

potential assignment of error, which was that the sentence of 36 months was contrary to

law. However, counsel found no arguable merit in this claim.

       {¶ 3} We notified Bowshier that her counsel had found no meritorious claim for

review and gave her 60 days to file a pro se brief assigning any errors. On June 8, 2022,

we also ordered that the record be supplemented with the presentence investigation

(“PSI”) report, the victim impact statements, and any other records the trial court reviewed

for sentencing. The probation department notified us on June 8, 2022, that there was no

PSI report.

       {¶ 4} After being notified of her right to file a brief, Bowshier did not do so. In

addition, the State did not file a brief.   Upon review of the entire record and upon

conducting our independent Anders review, we find no issues with arguable merit for

Bowshier to advance on appeal. Accordingly, the judgment of the trial court will be

affirmed.
                                                                                         -3-


                          I. Facts and Course of Proceedings

       {¶ 5} As noted, this case involves three separate criminal actions. In the first case

(Clark C.P. No. 2021-CR-444), Bowshier was indicted on July 19, 2021, on two counts of

receiving stolen property.     The alleged crimes, which involved a motor vehicle, had

occurred on July 6, 2021. One charge was a fourth-degree felony, and the other was a

fifth degree felony. After Bowshier pled not guilty, the court released her on her own

recognizance and appointed counsel. The court then set a trial date for October 13,

2021. At the agreement of the parties, the trial date was converted into a final pre-trial.

However, because Bowshier failed to appear for the pretrial, the court issued a capias for

her arrest on October 13, 2021.

       {¶ 6} Bowshier was arrested on November 29, 2021, and the court set a bond of

$10,000 cash or surety. The court then set a pretrial for January 27, 2022, and a jury

trial for February 16, 2022.

       {¶ 7} While the first case was pending, Bowshier was indicted in Clark C.P. No.

2021-CR-633 for having weapons under disability, carrying a concealed weapon, and

theft. A gun forfeiture specification was also included on each of the counts. These

charges arose from events that occurred on September 13, 2021, and were, respectively,

a third-degree felony and two fourth-degree felonies.        The indictment was filed on

September 27, 2021, and Bowshier failed to appear for arraignment on October 1, 2021.

As a result, a warrant was issued for her arrest. After being arrested on November 29,

2021, Bowshier pled not guilty, and the court set bond of $25,000, cash or surety, with

conditions. After appointing counsel for Bowshier, the court set a pretrial for January 27,
                                                                                       -4-


2022, and a jury trial for March 8, 2022.

       {¶ 8} While both of these cases were pending, an indictment was filed in Clark C.P.

No. 2021-CR-825 on December 14, 2021, charging Bowshier with theft of a motor vehicle,

a fourth-degree felony.         The alleged incident occurred on November 14, 2021.

Bowshier pled not guilty on December 17, 2021, and bond was set at Bowshier’s own

recognizance. The court appointed counsel and also set a pretrial for January 27, 2022,

and a jury trial for March 10, 2022.

       {¶ 9} On February 16, 2022, the parties appeared in court and presented the court

with a written plea agreement, pursuant to which Bowshier would plead guilty to the

following charges:

              (1) In Case No. 2021-CR-444, one count of receiving stolen property,

       a fifth-degree felony;

              (2) In Case No. 2021-CR-633, amended Counts Two and Three of

       the indictment, i.e., attempted carrying a concealed weapon, a fifth-degree

       felony, and attempted theft, a fifth-degree felony; and

              (3) In Case No. 2021-CR-825, theft, a fourth-degree felony.

Plea and Disposition Transcript (“Tr.”), p. 1-7. Bowshier also agreed in Case No. 2021-

CR-633 to forfeit the Ruger SR22 firearm that had been seized. Id. at p. 5. In exchange

for the plea, the State agreed to dismiss Count One of the indictment in Case No. 2021-

CR-444 and to dismiss Count One of the indictment and the remaining forfeiture

specification in Case No. 2021-CR-633. Id. at p. 6-7.

       {¶ 10} The parties also agreed to the following sentences: 12 months in prison in
                                                                                        -5-


Case No. 2021-CR-444; six months in prison on each of the two counts in Case No. 2021-

CR-633; and 12 months in prison in Case No. 2021-CR-825. The sentences were to be

served consecutively, for a total of three years in prison. Bowshier was also to pay

restitution of $6,533.84 to the victim in Case No. 2021-CR-633. Id. at p. 7. In addition,

Bowshier agreed that the court could either proceed to sentencing that day or refer the

matter for a PSI report. Plea of Guilty, p. 3.

       {¶ 11} After the trial court read the terms of the plea agreement, Bowshier agreed

to the terms. Tr. at p. 8. After fully advising Bowshier of her rights under Crim.R. 11(C),

including the charges, maximum sentences, and the effect of her pleas, the court

accepted the guilty pleas, found Bowshier guilty as charged, and dismissed the remaining

counts pending against her. Tr. at p. 7-14.       The court then sentenced Bowshier to

three years in prison per the joint agreement of the parties. Id. at p. 15.

       {¶ 12} The written plea agreement, including the court’s acceptance of the guilty

pleas, was filed on February 16, 2022. On the same day, the court filed a judgment entry

of conviction in each case, reflecting the sentences and the fact that the court had

considered the purposes and principles of sentencing under R.C. 2929.11 and had

balanced the seriousness and recidivism factors under R.C. 2929.12. The court further

noted that it had discretion under R.C. 2929.13(B)(1)(b)(ix) to impose a prison term

because Bowshier had previously served a term in prison.

       {¶ 13} Bowshier timely appealed from the judgments in all three cases, and we

have consolidated the appeals.
                                                                                      -6-


                                     II. Discussion

      {¶ 14} In an Anders review, we are required to decide “after a full examination of

all the proceedings,” whether an appeal is “wholly frivolous.” Anders, 386 U.S. at 744,

87 S.Ct. 1396, 18 L.Ed.2d 493. See also Penson v. Ohio, 488 U.S. 75, 84-85, 109 S.Ct.

346, 102 L.Ed.2d 300 (1988). Issues are not frivolous simply because the State “can be

expected to present a strong argument in reply.” State v. Pullen, 2d Dist. Montgomery

No. 19232, 2002-Ohio-6788, ¶ 4. Instead, an issue will lack arguable merit “if on the

facts and law involved, no responsible contention can be made that it offers a basis for

reversal.” Id.

      {¶ 15} After conducting an independent review of the record pursuant to Anders,

we agree with Bowshier’s appellate counsel that, based on the facts and relevant law,

there are no issues with arguable merit to present on appeal.      Before reaching this

conclusion, we reviewed the entire record in all three cases.

      {¶ 16} As noted, Bowshier’s counsel raised one potential assignment of error, i.e.,

that the sentence is contrary to law. However, counsel found no merit to that argument

because agreed sentences are not reviewable on appeal. Appellant’s Brief at p. 5. We

agree that, in this case, Bowshier’s sentence is not reviewable.

      {¶ 17} Under R.C. 2953.08(D)(1), “[a] sentence imposed upon a defendant is not

subject to [appellate] review if the sentence is authorized by law, has been recommended

jointly by the defendant and the prosecution in the case, and is imposed by a sentencing

judge.” “If all three conditions are met, the defendant may not appeal the sentence.”

State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, 922 N.E.2d 923, ¶ 16. Here,
                                                                                        -7-


both parties jointly recommended the sentence, and the trial court imposed the agreed-

upon sentence.

      {¶ 18} “The ‘authorized by law’ condition is a bit more nuanced, with a sentence

being so authorized ‘only if it comports with all mandatory sentencing provisions.’ ” State

v. Smith, 2d Dist. Montgomery No. 28208, 2020-Ohio-2854, ¶ 8, quoting Underwood at

paragraph two of the syllabus. “Such mandatory provisions include the proper imposition

of postrelease control (PRC), making, when applicable, the findings required for the

imposition of consecutive sentences, and ordering the merger of allied offenses of similar

import.” Id., citing Underwood at ¶ 20 and 23.

      {¶ 19} After an independent review, there is no basis on which to argue that

Bowshier’s sentences were not authorized by law, and any argument to that effect would

be wholly frivolous. First, no merger issue exists. While Bowshier was convicted of two

theft offenses, those occurred on separate dates. The trial court also correctly informed

Bowshier of maximum penalties for the offenses that could be imposed without a plea

agreement, as well as possible and maximum fines. Tr. at p. 10. In addition, the court

properly explained potential and mandatory post-release control sanctions. Id. at p. 10-

11.

      {¶ 20} Consecutive sentences were imposed here. While the trial did not make

findings on the consecutive sentences, that was not required in this situation. See State

v. Strickland, 2d Dist. Montgomery No. 28315, 2019-Ohio-3922, ¶ 7, quoting State v.

Sergent, 148 Ohio St.3d 94, 2016-Ohio-2696, 69 N.E.3d 627 (“a jointly-recommended

consecutive sentence is ‘authorized by law’ and not appealable even though the trial court
                                                                                  -8-


did not make consecutive sentence findings that otherwise would be required”). See

also State v. Campbell, 2d Dist. Clark No. 2020-CA-11, 2021-Ohio-2053, ¶ 29.

Accordingly, the proposed assignment of error has no arguable merit.



                                     III. Conclusion

      {¶ 21} We have reviewed the potential assignment of error raised by Bowshier’s

appellate counsel and have performed our duty under Anders to conduct an independent

review of the record. After a thorough review, we have found no issues with arguable

merit for Bowshier to advance on appeal. Accordingly, appellate counsel's motion to

withdraw is granted, and the judgments of the trial court are affirmed.

                                     .............

EPLEY, J. and LEWIS, J., concur.



Copies sent to:

Ian A. Richardson
Kirsten Knight
Heather Bowshier
Hon. Douglas M. Rastatter